IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1009
                               Filed August 16, 2017


IN THE INTEREST OF A.W.,
Minor Child,

P.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Roberta J. Megel of State Public Defender Office, Council Bluffs, for

appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Norman L. Springer Jr. of McGinn, Springer & Noethe, P.L.C., Council

Bluffs, guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      A mother appeals the termination of her parental rights to her child, born in

2012. She challenges the grounds for termination cited by the district court and

appears to argue termination was not in the child’s best interests.

      The district court terminated the mother’s parental rights pursuant to

several statutory provisions. We may affirm the termination decision if we find

clear and convincing evidence to support any of the cited grounds. In re S.R.,

600 N.W.2d 63, 64 (Iowa Ct. App. 1999). We focus on Iowa Code section

232.116(1)(f) (2016), which requires proof of several elements including proof the

child cannot be returned to the parent’s custody.

      The mother had an eight-year history of methamphetamine abuse and a

sixteen-year history of marijuana abuse.       The child was removed from the

mother’s care in May 2015 after she relapsed on methamphetamine while

serving as primary caretaker of the child. The State filed a child in need of

assistance petition.   Initially, the court found the mother “was motivated to

achieve reunification.” A little over a year after this finding was made, the mother

was found to have relapsed on methamphetamine. She entered an inpatient

treatment program but stayed for only four days. She missed multiple drug tests

and effectively discontinued her participation in reunification services.     Most

notably, the mother did not visit her child for seven months. After this extended

absence, she exercised a single supervised visit with her child.

      The State petitioned to terminate the mother’s parental rights to the child.

The mother did not appear at the termination hearing and failed to inform her
                                        3


attorney of her whereabouts. The department case manager testified the child

could not be returned to the mother’s custody.

      On our de novo review, we conclude the State proved that termination

was warranted under Iowa Code section 232.116(1)(f). We further conclude

termination was in the child’s best interests, given the mother’s failure to commit

to reunification services and her failure to maintain a connection with her child.

See In re P.L., 778 N.W.2d 33, 39-40 (Iowa 2010).

      AFFIRMED.